DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2020 has been entered.   Claims 1, 3, and 5-21 are pending.

Specification
The amendment filed 30 July 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the air duct is a non-curved air duct”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter included 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10, 13, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-10, 13, and 15-18 recite “chord length.” It is unclear whether the chord length is of the claimed rotor blade (“leading rotor blade”) including or excluding the additional chord length of the attachment portion attached to the blunt edge of the leading rotor blade. Since the attachment portion is attached to a trailing blunt edge of the leading rotor blade, the attachment portion extends the chord length past the blunt end. Therefore there are at least two chord lengths, one of the leading rotor blade with and one without the attachment portion extending the chord length.  Since it is unclear what chord length is measured, the claimed chord length is indefinite. For the limited purpose of examination, chord length will be interpreted as the length of the rotor blade without the attachment. Furthermore, dependent claim 19 is rejected pursuant to its dependency on claim 13.
Claim 21 includes the limitation “wherein the air duct is a non-curved air duct” which lacks written description. Since the limitations lack support within the specification, it is unclear what 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 12-14, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (WO 2011157849).
Regarding claim 1, Jensen discloses a rotor blade (fig 1, rotor blade 6, pg 9 l 25) of a wind turbine (fig 1, wind turbine, pg 9 l 24), comprising: a suction side (fig 4c, lower face); a pressure side (fig 4c, upper face); a trailing edge section (trailing edge 8, c 9 l 26) with a trailing edge (trailing edge 8, c 9 l 26 with blunt rear edge 10, pg 9 l 29); a leading edge section (the forward part of rotor blade 6) with a leading edge (leading edge 7, c 9 l 26); and a flap (fig 4c, trailing edge part 12 with spoiler 23, pg 10 l 31 ) attached to a remaining trailing edge section (blunt rear edge 10, pg 9 l 29) of the rotor blade, the flap including an air duct (fig 4c, either passages 24, 25, pg 11 ln 1; or fig 4a, embodied as circular holes, pg 6 l 27-28) formed within the flap and extending through the flap, the air duct providing a flow path from the pressure side to the suction side (passage 24, 25 provide passage from one side of rotor blade 6 to the other side of rotor blade virtual trailing edge 26, pg 11 ln 6-7) wherein the air duct comprises an inlet portion (fig 4c, the portion of 24 or 25 facing upstream toward the leading edge 7) and an outlet portion (fig 4c, the portion of 24 or 25 facing downstream toward the virtual trailing edge 26), the air duct having a uniform height between the inlet portion and the outlet portion (fig 4c, a uniform height is depicted), and being configured such that at least a portion of an airflow from the leading edge section 
Regarding claim 3, Jensen discloses the rotor blade according to claim 1, wherein the flap is composed as a separate piece with regard to the remaining trailing edge section of the rotor blade (trailing edge 12 is a separate component than rotor blade 9,  then attached to the blunt trailing edge, pg 10 ln 10-14). 
Regarding claim 5, Jensen discloses the rotor blade according to claim 1 , wherein the flap comprises a pressure side (fig 4c, upper face of spoiler 23) portion, the pressure side portion at least partially substitutes and extends the pressure side of the remaining trailing edge section of the rotor blade (fig 4c depicts the joint between rotor 9 and trailing edge 12 as a continuous smooth upper face), and an angle between the attachment portion and the pressure side portion is between one degrees and twenty- five degrees (fig 4c, the spoiler 23 of the trailing edge curves upward to reach a blunt trailing edge, inherently, as the spoiler curves it will pass through the claimed ranges as it curves toward the 90 degree blunt trailing edge). 
Regarding claim 6, Jensen discloses the rotor blade according to claim 3, wherein the flap is attached to the remaining trailing edge section of the rotor blade by an adhesive bond (attached by adhesive, pg 10 / 10-14). 

Regarding claim 12, Jensen discloses the rotor blade according to claim 1, wherein a spanwise extension of the entire outlet portion of the air duct is substantially constant (fig 4c, passages 24 and 25 are depicted as constant in spanwise extension). 
Regarding claim 13, Jensen discloses the rotor blade according to claim 1, wherein the air duct is arranged at a spanwise position of the rotor blade between 20% and 80% of a total length of the rotor blade from the trailing edge of the rotor blade (trailing edge is at a rotor radius of 0 to 50%, pg 3 l 2). 
Regarding claim 14, Jensen discloses the rotor blade according to claim 5, wherein the angle between the attachment portion and the pressure side portion is between five degrees and fifteen degrees (fig 4c, the spoiler 23 of the trailing edge curves upward to reach a blunt trailing edge, inherently, as the spoiler curves it will pass through the claimed ranges as it curves toward the 90 degree blunt trailing edge). 
Regarding claim 19, Jensen discloses the rotor blade according to claim 13, wherein the air duct is arranged at the spanwise position of the rotor blade between 30% and 70% of the total length of the rotor blade (trailing edge is at a rotor radius of 0 to 50%, pg 3 l 2). 
Regarding claim 20, Jensen discloses the rotor blade of claim 1, wherein the flap is fixed in all operational modes of the wind turbine (fig 4c, the passages are depicted as open without restrictions or valving, which appears to indicate a permanent guidance of air at all rotation speeds). 
Regarding claim 21, Jensen discloses the rotor blade of claim 1, wherein the air duct is a non-curved air duct (the sides of channel 24 and 25 are depicted as straight through the spoiler section 23 without the channels bending).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen.
Regarding claim 7, Jensen discloses the rotor blade according to claim 1, wherein a spanwise extension of the air duct (channel through the spoiler can have a width of a few millimeters to several hundreds of millimeters, pg 8 ln 5-9) is between 1% and 200% of a chord length of the rotor blade.    The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable solutions. (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, the combination of the Jensen elements of spanwise extension of the air duct vs chord-length, would have yielded the predicable result of increasing the effectiveness of noise reduction (Jensen, minimizing noise, pg 8, l 3). Therefore, it would have been obvious to choose the above ratio, from a finite number of identified, predictable solutions; because the spanwise extension of the duct will be between zero and the span width of the rotor blade, it would have been obvious to try to vary the diameter of the duct in order to enhance the noise reduction by the duct (Jensen, pg 8, l 3-9).
Regarding claim 8, Jensen discloses the rotor blade according to claim 1, wherein a chordwise extension of the air duct between an upstream end of the inlet portion and a downstream end of the outlet portion is between 2% and 50% of a chord length of the rotor blade. The above ratio would have 
Regarding claim 9, Jensen discloses the rotor blade according to claim 1, wherein a minimum height of a channel forming the air duct (channel is depicted as round, it can have a width of a few millimeters to several hundreds of millimeters, pg 8 ln 5-9) in a direction perpendicular to a span of the rotor blade and perpendicular to a chord of the rotor blade (height along the thickness of the blade fits this limitation on span direction and chord direction) is between 0.1% and 10% of a chord length of the rotor blade. The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable solutions. (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, the combination of the Jensen elements of diameter of the air duct vs chord-length, would have yielded the predicable result of increasing the effectiveness of noise reduction (Jensen, minimizing noise, pg 8, l 3). Therefore, it would have been obvious to choose the above ratio, from a finite number of identified, predictable solutions; because the diameter of the duct will be between zero and the span width or thickness of the rotor blade, it would have been obvious to try to vary the diameter of the duct in order to enhance the noise reduction by the duct (Jensen, pg 8, l 3-9).
Regarding claim 10, Jensen discloses the rotor blade according to claim 9, wherein an upstream end of the inlet portion is arranged between 75% and 100% of the chord length. The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable 
Regarding claim 15, Jensen discloses the rotor blade according to claim 7, wherein the spanwise extension of the air duct is between 2% and 50% of the chord length.  The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable solutions. (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, the combination of the Jensen elements of spanwise extension of the air duct vs chord-length, would have yielded the predicable result of increasing the effectiveness of noise reduction (Jensen, minimizing noise, pg 8, l 3). Therefore, it would have been obvious to choose the above ratio, from a finite number of identified, predictable solutions; because the spanwise extension of the duct will be between zero and the span width of the rotor blade, it would have been obvious to try to vary the diameter of the duct in order to enhance the noise reduction by the duct (Jensen, pg 8, l 3-9). 
Regarding claim 16, Jensen discloses the rotor blade according to claim 8, wherein the chordwise extension of the air duct between an upstream end of the inlet portion and a downstream end of the outlet portion is between 5% and 20% of the chord length. The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable solutions. (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, the combination of the Jensen elements of chordwise extension of the air duct vs chord-length, would have yielded the predicable result of increasing the effectiveness of noise reduction (Jensen, minimizing noise, pg 8, l 3). Therefore, 
Regarding claim 17, Jensen discloses the rotor blade according to claim 9, wherein the minimum height of the air duct in the direction perpendicular to the span and perpendicular to the chord is between 0.5% and 5% of the chord length.     The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable solutions. (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, the combination of the Jensen elements of height of the air duct vs chord-length, would have yielded the predicable result of increasing the effectiveness of noise reduction (Jensen, minimizing noise, pg 8, l 3). Therefore, it would have been obvious to choose the above ratio, from a finite number of identified, predictable solutions; because the height of the duct will be between zero and the thickness or height of the rotor blade, it would have been obvious to try to vary the diameter of the duct in order to enhance the noise reduction by the duct (Jensen, pg 8, l 3-9). 
Regarding claim 18, Jensen discloses the rotor blade according to claim 10, wherein the upstream end of the inlet portion is arranged between 85% and 100% of the chord length. The above ratio would have been obvious to try as the result of choosing from a finite number of identified predictable solutions. (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In this case, the combination of the Jensen elements of chordwise extension of the air duct vs chord-length, would have yielded the predicable result of increasing the effectiveness of noise reduction (Jensen, minimizing noise, pg 8, l 3). Therefore, it would have been obvious to choose the above ratio, from a finite number of identified, predictable solutions; because the position of the entrance of the duct will be between the leading edge and the trailing edge of the rotor blade, it would have been obvious to try to vary the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Fuglsang (US 20100209257).
Regarding claim 11, Jensen discloses the rotor blade according to claim 1. Jenson does not disclose wherein a spanwise extension of the inlet portion of the air duct increases from an upstream end of the inlet portion towards the trailing edge of the rotor blade. 
Fuglsang teaches air channels on an airfoil blade wherein wherein a spanwise extension of the inlet portion of the air duct increases from an upstream end of the inlet portion towards the trailing edge of the rotor blade (the air channel diverges, par 0052). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the air ducts of Jensen by diverging the outlet portion of the duct as taught by Fuglsang in order to cause a greater low pressure, thereby decreasing boundary layer separation thereby improving efficiency of the blade (Fuglsang, par 0052) and reducing noise (Jenson, reducing boundary layer turbulent flow decreases noise, pg 7 l 9-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 20130164141) discloses a rotor blade attachment with a penetration attached to a blunt edge, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746 

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746